Citation Nr: 1731711	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable evaluation for tinea pedis of the bilateral feet.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to November 1969.  The Veteran is deceased the Appellant has been substituted as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2017, the Appellant submitted a VA Form 9 pertaining to the issue of entitlement to service connection for the cause of the Veteran's death.  However, this issue has not been certified to the Board.  Therefore, the Board does not have jurisdiction to address this issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's tinea pedis covered less than 5 percent of the entire body and less than five percent of exposed areas were affected.  It was treated with topical therapy and did not require systemic therapy, such as corticosteroids.


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letter in February 2015.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in April 2015.  As the examination included a review of the pertinent medical history, clinical findings, and diagnosis, and was supported by medical rationale, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a May 2012 rating decision, the RO granted service connection for tinea pedis of the bilateral feet and assigned a noncompensable evaluation under Diagnostic Code 7813 effective January 15, 2008.

Tinea pedis is rated by analogy as dermatophytosis, and under Diagnostic Code 7813 (dermatophytosis) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118.  The Veteran's predominant disability is akin to dermatitis (7806).  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7806 (dermatitis or eczema), a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 
Although all available Diagnostic Codes have been considered, Diagnostic Codes 7800-7805 do not apply because the evidence does not show that the Veteran has scars related to his tinea pedis, and as discussed, his predominant disability is dermatitis.

Review of the Veteran's VA outpatient treatment records is silent of any systemic therapy such as corticosteroids.  

In January 2015, the Veteran filed a claim for a total rating based upon individual unemployability, which the RO construed as a claim for an increased evaluation for all the service-connected disabilities. 

In April 2015, the Veteran was afforded a VA skin examination to determine the severity of his bilateral tinea pedis.  The Veteran indicated that there was no current treatment for his feet.  He reported some residual tinea on the left fifth toe and was given ointment that he used biweekly.  The VA examiner indicated that the Veteran used cream for tinea of the feet six weeks or more, but not constant over the past 12 months.  Less than 5 percent of the Veteran's body area was affected by his tinea pedis.  Upon examination, the VA examiner found minimal to no tinea on the feet.  The Veteran's bilateral tinea pedis did not impact his ability to maintain substantially gainful employment.

The VA outpatient records and the VA medical examination report do not indicate that the Veteran's symptomatology met the regulatory requirements for an evaluation in excess of zero percent under the pertinent regulatory provisions.  The Veteran's bilateral tinea pedis affected less than 5 percent of his body area and did not require systemic therapy, such as corticosteroids.  These clinical assessments are considered persuasive as to the Veteran's degree of impairment due to his skin disability since they consider his overall symptomatology due to his bilateral tinea pedis.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability was worse than the assigned rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for tinea pedis of the bilateral feet is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


